
FOURTH AMENDMENT TO THE

CNG NONEMPLOYEE DIRECTORS' FEE PLAN TRUST AGREEMENT


THIS AMENDMENT is made and entered into as of the 25th day of April, 2000, by
and between CONNECTICUT NATURAL GAS CORPORATION, a Connecticut corporation with
its principal office in Hartford, Connecticut (hereinafter referred to as "CNG")
and Putnam Fiduciary Trust Company (hereinafter referred to as the "Trustee").

W I T N E S S E T H:

WHEREAS, by Agreement dated September 28, 1995 (the "Agreement") CNG and FLEET
BANK, N.A. entered into an Agreement entitled CNG Nonemployee Directors' Fee
Plan Trust Agreement; and

WHEREAS, Putnam Fiduciary Trust Company has been appointed successor trustee
under the Agreement and is currently serving as the trustee thereunder; and

WHEREAS, the parties reserve the right to amend the Agreement in Article 10,
Section 10.1 thereof, subject to the conditions set forth therein; and

WHEREAS, the Company wishes to amend the Agreement in the particulars set forth
below;

NOW, THEREFORE, the Company and the Trustee agree to amend the Agreement, as
heretofore amended by the First, Second and Third Amendments thereto, as follows
effective immediately prior to the effective date of the consummation of the
merger of CTG Resources, Inc. with and into Oak Merger Co. pursuant to the
Agreement and Plan of Merger, dated as of June 29, 1999, by and among CTG
Resources, Inc., Energy East Corporation and Oak Merger Co.:

1. Subparagraph (j) of Paragraph 5.2, as amended by the Third Amendment, is
hereby amended by the deletion of the first sentence thereof and the
substitution of the following sentence in lieu thereof:

"The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by Energy East Corporation or successor thereto,
including common stock thereof, as directed by CNG."

2. Except as herein above modified and amended, the Agreement, as amended, shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed and respective corporate seals to be hereunto affixed as of the date
first above written.

ATTEST: CONNECTICUT NATURAL GAS CORPORATION

 

By S/ Jean S. McCarthy                                

Its Vice President Human Resources

ATTEST: PUTNAM FIDUCIARY TRUST COMPANY

 

By S/ Tina Campbell                                   

Its Senior Vice President

 

STATE OF CONNECTICUT )

) SS. August 10, 2000

COUNTY OF HARTFORD )

Personally appeared Jean S. McCarthy, Vice President of Connecticut Natural Gas
Corporation, signer of the foregoing instrument, and acknowledged the same to be
his free act and deed as such Vice President, and the free act and deed of said
corporation, before me.

 

Alfred B. Lawson, Jr.                              

Commissioner of the Superior Court

Notary Public

My Commission Expires: 5-31-01

 

 

COMMONWEALTH OF MASSACHUSETTS )

) SS. August 11, 2000

COUNTY OF NORFOLK )

Personally appeared Tina Campbell, Sr. Vice President of Putnam Fiduciary Trust
Company, signer of the foregoing instrument, and acknowledged the same to be his
free act and deed as such                       , and the free act and deed of
said corporation, before me.

 

S/ Carol Peters                                       

Notary Public

My Commission Expires: 2/23/07